Third District Court of Appeal
                               State of Florida

                       Opinion filed February 3, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D20-1887
                       Lower Tribunal No. 12-18272
                          ________________


                               Royce Reed,
                                 Appellant,

                                     vs.

                          The State of Florida,
                                  Appellee.



      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from
the Circuit Court for Miami-Dade County, Jose L. Fernandez, Judge.

     Royce Reed, in proper person.

     Ashley Moody, Attorney General, for appellee.


Before MILLER, GORDO and BOKOR, JJ.

     PER CURIAM.

     Affirmed.